IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


REBECCA THOMAS,                            :   No. 78 EAL 2022
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
NEIGHBORHOOD SERVICES,                     :
PHILADELPHIA 5TH POLICE DISTRICT           :
AND GEICO,                                 :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.